Citation Nr: 0413280	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  94-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left foot gunshot wound.

2.  Entitlement to a rating in excess of 10 percent for a 
left leg shrapnel wound scar.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1952 to January 1955.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1992 
rating decision of the New York, New York Regional Office 
(RO) which continued the 10 percent ratings then assigned for 
the two disorders at issue.  The veteran has relocated to 
Texas, and the case is now under the jurisdiction of the 
Houston, Texas RO.  While the appeal was pending the RO 
increased the rating for the left foot gunshot wound 
residuals to 20 percent, effective from June 17, 1992, the 
date of receipt of the increased rating claim.  As the 
veteran has not indicated he is satisfied with the grant, the 
both ratings remain on appeal.  In February 1997 and July 
1999 the Board remanded these matters for additional 
development of the evidence.  

In February 1999, following May 1998 notice of a grant of 
service connection for post-traumatic stress disorder (PTSD), 
the veteran filed a notice of disagreement (NOD) with the 
rating assigned.  In February 2001 the RO issued a statement 
of the case (SOC) on that matter, and also increased the 
rating from 10 to 50 percent.  The veteran was informed that 
to continue his appeal he was required to file a substantive 
appeal in the matter.  He has not done so.  Hence, the matter 
of the rating for PTSD is not before the Board.

The veteran was afforded a hearing before a local hearing 
officer in April 2000.  A transcript is associated with the 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case. 

An August 2003 letter, while not specifically mentioning 
"VCAA," outlined generally the veteran's and VA's 
respective responsibilities in evidentiary development, 
apparently satisfying VCAA notice requirements as set out by 
the United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, the veteran has not been informed advised of the 
revision of the criteria for rating skin disorders, which 
became effective on August 30, 2002 (during the instant 
appeal period).  

The Appointment of Veterans Service Organization as 
Claimant's Representative on file, dated in April 1992, 
designates the New York State Division of Veterans' Affairs 
(NYSDVA) as his representative.  However, he has relocated to 
Texas, and the NYSDVA no longer represents him.  While NYSDVA 
representation has not been specifically revoked, they have 
provided no representative services since representing the 
veteran at an April 2000 personal hearing in New York.  The 
record includes an April 2004 statement in lieu of a VA Form 
646 from the Texas Veterans Commission (TVC).  However, the 
claims file does not include a document designating that 
organization as the veteran's representative.  Consequently, 
clarification of representation is necessary.

At his April 2000 hearing the veteran testified that he was 
being treated by a private physician.  Medical records of 
such treatment may contain information critical in the 
matters at hand.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be advised that 
his designated representative of record 
is NYSDVA (which is no longer providing 
representative services) and that there 
is no document on file designating as his 
representative TVC (which has begun 
providing representative services).  He 
should be afforded the opportunity to 
designate a representative of his 
choosing, and any such representative 
should have the opportunity to present 
argument on his behalf. 

2.  The veteran should be asked to 
identify the private physician who was 
treating him in April 2000.  The RO 
should obtain complete treatment records 
of any left foot or leg treatment the 
veteran received from this physician.  
The veteran must assist in this matter by 
providing any necessary release.  

3.  The RO must provide the veteran 
notice of the revised criteria for rating 
skin disorders which became effective 
August 30, 2002.

4.  The veteran should then be afforded a 
VA examination to determine the current 
severity of his left foot and leg 
gunshot/shrapnel wound residuals.  His 
claims folder should be available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should consider all findings necessary to 
evaluate the scar under both the old and 
new criteria for rating skin disorders 
[in effective before and as of August 30, 
2002].  The examiner must be provided 
copies of those criteria.

5.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purposes of this remand are to ensure due process 
considerations are met, and to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

